Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 3-9, 11-22 are rejected under 35 U.S.C. 103(e) as being unpatentable over Sturzel et al (“Sturzel” US 2012/0039506 A1), in view of Chui et al (“Chui” US 2006/0041719 A1) in further view of Eaton et al (“Eaton” US 2005/0096926 A1).
As to claim 1, Sturzel teaches “obtaining a plurality of object models built via machine learning, wherein each of the plurality of object models captures characteristics of visual properties of each corresponding object and used for detecting objects present in image data” in par. 0045 (“…images are extracted locally from the descriptors in relation to the extracted thumbnails (for example, in order to determine whether a person has a beard, the lower half of the face detection mask is considered); these descriptors can, for example, be histograms of colours, gradients, space distribution properties characterising the textures, responses to filters (Gabor filters, for example), etc.; [0046] classifiers are then constructed by machine learning in order to indicate which faces have the "beard" characteristic; an alternative approach consists in learning distance measurements specific to these characteristics, and then in using these specific distances to determine the proximity or difference between two faces in relation to certain semantic aspects…”).
	It appears Sturzel does not explicitly teach “accessing information related to each of multiple tiers , wherein the information characterizes the tier via  including ”.
However, Chui teaches “accessing information related to each of multiple tiers , wherein the information characterizes the tier via  including ” in par. 0012 (“…The performance characteristics of the second image tier may also include a large archival capacity…”. Noting that the performance characteristics of image tiers, corresponds to information related to each of multiple tiers used to characterize a storage tier, and that information comprises a capacity of the tier because it provides that the second image tier includes a large archival capacity…).
It would have been obvious to one skilled in the art at the time of the invention to modify Sturzel system to include “accessing information related to each of multiple tiers , wherein the information characterizes the tier via  including ” in order to provide a large archival capacity (see par. 0012).
Chui teaches “dividing the accessed information” in pars. [0006-0007] (image data files (corresponding to the accessed information) are organized in storage tiers based on user identification value, storing time of data file), in pars. [0011-0012].
It appears Chui and Sturzel do not explicitly teach “and required for , the plurality of object models into multiple sets”.
However, Eaton teaches “and required for , the plurality of object models into multiple sets” in par. 0163 (“The size and number of the image files must be considered in determining storage requirements for the server and bandwidth usage in sending data from the web tier to the client tier…”).
and required for , the plurality of object models into multiple sets” in order to determine storage requirement (see Eaton par. 0163).
Chui teaches “and providing a corresponding one of the multiple sets each of the multiple tiers to enable the tier to detect a corresponding set of objects, characterized by the provided set of object models, present in image data based on the set of object models stored in the tier” in par. 0008 (data files are organized in to storage tiers based on “a unique identification encoding, a location value, a user identification value, a timestamp, and/or an image type value”), and par. 0020 (“A file may be retrieved based on the unique identification value and the file may be retrieved without referencing a file name database”).
As to claim 9, it is rejected for similar reason as claim 1.
As to claim 17, it is rejected for similar reason as claim 1.

As to claim 3, Chui teaches “wherein the dividing is based on a rank of each of the plurality of object models” in par. 0077 (“…the thumbnail image is saved on the Level 1 storage, while the screen size images are stored in the Level 3 storage…”).
As to claim 11, it is rejected for similar reason as claim 3.
As to claim 18, it is rejected for similar reason as claim 3.

As to claim 4, Chui teaches “wherein image data received at the tier is searched against the set of object models to determine whether an ” in par. 0020 (“A file may be retrieved based on the unique identification value and the file may be retrieved without referencing a file name database”).
As to claim 12, it is rejected for similar reason as claim 4.
As to claim 19, it is rejected for similar reason as claim 4.

As to claim 5, Chui teaches “wherein the dividing is further based on the importance of each of the plurality of object models with respect to the image searches for a user associated with the image searches  in par. 0163 (“The size and number of the image files must be considered in determining storage requirements for the server and bandwidth usage in sending data from the web tier to the client tier…”).
As to claim 13, it is rejected for similar reason as claim 5.
As to claim 20, it is rejected for similar reason as claim 5.

As to claim 6, Chui teaches “wherein at least one object model from one set of object models is the same as at least one object model from another set of object models” in pars. [0006-0009] (user identification value corresponds to one set of object models is the same as at least one object model from another set of object models).
As to claim 14, it is rejected for similar reason as claim 6.

	
As to claim 7, Chui teaches “wherein the tier comprises a client device tier, a server tier, or a crowd sourcing tier” in figure 2 (210, 220 and 230 correspond to a server tier).
As to claim 15, it is rejected for similar reason as claim 7.

As to claim 8, Chui teaches “obtaining at least one recognition result based on an analysis of the image data with respect to the set of object models; determining revised information characterizing each of the set of object models based on the at least one recognition result; and determining a revised set of object models from the plurality of object models to be provided to the tier based on the at least one parameter and the revised information” in par. 0010 and par. 0020 (“A file may be retrieved based on the unique identification value and the file may be retrieved without referencing a file name database”. The file resulted from the retrieval process based on unique identification value, and thus the unique identification values are used (as a revised information characterizing each of the set of object models) as a revised set of object models).
As to claim 16, it is rejected for similar reason as claim 8.
As to claim 21, Chui teaches “wherein the dividing is further based on a relevancy of each of the plurality of object models to a user associated with the image searches” in pars. [0006-0007] (image data files (corresponding to a set of object models) are organized in storage tiers based on user identification value, storing time of data file. Noting that “user identification value” corresponds to a relevancy of each of the plurality of object models to a user), in pars. [0011-0012].
As to claim 22, it is rejected for similar reason as claim 21.

Response to Arguments
	Regarding Applicant’s argument on page 8 of the remarks, Applicant argues “…but does not show that Sturzel's classifiers used to determine objects (e.g., beard) present in image data (e.g., a face image) are divided into multiple sets and the multiple sets are provided to different tiers”. Applicant’s argument is respectfully considered, but is not persuasive. Claim 1 is rejected based on an establishment of a prima-facie case of obviousness in which the aspect of “divided into multiple sets and the multiple sets are provided to different tiers” is suggested by Chui and Eaton per above claim 1 rejection. In a prima-facie case of obviousness, one reference is not required to teach every single element of a claim language.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485.  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOC TRAN/
Primary Examiner, Art Unit 2165